Citation Nr: 0933649	
Decision Date: 09/08/09    Archive Date: 09/17/09

DOCKET NO.  06-21 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for skin cancer, to include 
as due to exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel 


INTRODUCTION

The Veteran had active military service from May 1966 to May 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.  The Veteran testified from the RO at 
a Board videoconference hearing held in July 2009. 

Additional evidence was received from the Veteran following 
the above hearing, for which he provided a waiver of any 
right to initial RO consideration of that evidence.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required on his part.


REMAND

The Veteran contends that his skin cancers were caused by his 
exposure to ionizing radiation in the course of his duties as 
an X-ray technician during service.  He also contends that he 
was exposed to chemicals in service while developing the X-
ray films.  Post-service medical records on file for 1992 to 
2007 document the excision since 1992 of basal and squamous 
cell carcinomas from various locations on the Veteran.

The record reflects that the RO has undertaken all 
appropriate development as to the Veteran's contention that 
his skin cancers were caused by exposure to ionizing 
radiation.  The Board notes, however, that the Veteran has 
sought disability retirement from his former employer, a 
police department, on the basis that his skin cancers 
resulted from exposure to the sun.  In support of that claim 
is a March 2003 statement by P. McKenna, M.D., who notes that 
the Veteran served in the military, and worked for a police 
department after service from 1969 to 2003.  He noted that 
the service with the police department involved the use of 
short-sleeved shirts and shorts, with significant sun 
exposure.  Dr. McKenna noted that the Veteran had normal 
actinic exposure while growing up in Washington state, and 
had some late sun exposure in Southern California and in the 
U.S. Army.  He concluded that 75 percent of the sun damage in 
the Veteran was work-related with the police department, and 
that 25 percent of the damage was from pre-employment and 
extracurricular activities.  In other statements, Dr. McKenna 
suggested that the Veteran's skin cancers were related to sun 
exposure.

Although the Veteran has not specifically advanced the theory 
that his skin cancers resulted from sun exposure in service, 
in light of Dr. McKenna's reference to sun exposure in 
service, coupled with his opinion that 25 percent of the skin 
damage from the sun resulted from the Veteran's pre-
employment activities, the Board finds that the theory is 
reasonably raised by the record.  See Szemraj v. Principi, 
357 F.3d 1370, 1376 (Fed. Cir. 2004) (discussing VA's duty to 
"give a sympathetic reading to the Veteran's filings to 
determine all claims for recovery supported by a liberal 
construction of those allegations").  See also Douglas v. 
Derwinski, 2 Vet. App. 435 (1992). 

The record reflects that the Veteran has not been afforded a 
VA examination addressing whether his skin cancers are 
etiologically related to sun exposure in service.  Under the 
circumstances, the Board finds that such an examination is 
necessary.

The Board also notes that the Veteran maintains that his 
first basal cell carcinoma was identified in 1984.  As 
already noted, the post-service medical records on file date 
from 1992.  On remand, the Veteran should be afforded the 
opportunity to authorize VA to obtain any outstanding and 
pertinent private medical records.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should contact the Veteran and 
request that he identify specific names, 
addresses, and approximate dates of 
treatment for all health care providers, 
private and VA, who may possess 
additional records pertinent to his 
claim.  When the requested information 
and any necessary authorizations have 
been received, the RO should attempt to 
obtain copies of all pertinent records 
which have not already been obtained.

2.  Then, the RO should arrange for the 
Veteran to undergo a VA examination by a 
physician with appropriate expertise to 
determine the nature, extent and etiology 
of the Veteran's skin cancers.  All 
indicated studies should be conducted.  
The examiner should provide an opinion as 
to whether it is at least as likely as 
not that the Veteran's skin cancers are 
related to service, to include sun or X-
ray film chemical exposure therein, or 
was manifest within one year of discharge 
from service.  The Veteran's claims file 
must be made available to the examiner 
for review.  

3.  The RO should then prepare a new 
rating decision and readjudicate the 
issue on appeal.  If the benefit sought 
on appeal is not granted in full the RO 
must issue a supplemental statement of 
the case, and provide the appellant and 
his representative an opportunity to 
respond.

After the veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case and the period for submission of additional information 
or evidence set forth in 38 U.S.C.A. § 5103(b) (West 2002) 
has expired, if applicable, the case should be returned to 
the Board for further appellate consideration, if otherwise 
in order.  By this remand, the Board intimates no opinion as 
to any final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  The veteran and his 
representative have the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West,  12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________
JAMES L. MARCH 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2008).

